Case 17-37856        Doc 45     Filed 10/30/18     Entered 10/30/18 14:53:03          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 37856
         Carlos Jones
         Courtney Jones
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/22/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 07/25/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-37856           Doc 45   Filed 10/30/18    Entered 10/30/18 14:53:03                Desc         Page 2
                                                  of 3



 Receipts:

          Total paid by or on behalf of the debtor             $5,028.44
          Less amount refunded to debtor                       $1,500.58

 NET RECEIPTS:                                                                                    $3,527.86


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,619.16
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $158.74
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,777.90

 Attorney fees paid and disclosed by debtor:                 $350.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
 AFNI, Inc                       Unsecured      1,436.00            NA              NA            0.00       0.00
 AFNI, Inc                       Unsecured         176.00           NA              NA            0.00       0.00
 Americollect Inc                Unsecured         242.00           NA              NA            0.00       0.00
 CAPITALONE                      Unsecured      3,233.00            NA              NA            0.00       0.00
 CAPITALONE                      Unsecured      2,168.00            NA              NA            0.00       0.00
 Check n Go                      Unsecured         800.00           NA              NA            0.00       0.00
 Commonwealth Edison Company     Unsecured      1,200.00            NA              NA            0.00       0.00
 Dept Of Education/Neln          Unsecured     50,511.00            NA              NA            0.00       0.00
 DIVERSIFIED                     Unsecured         572.00           NA              NA            0.00       0.00
 FIRST PREMIER BANK              Unsecured         882.00           NA              NA            0.00       0.00
 Jefferson Capital Systems       Unsecured      1,802.00            NA              NA            0.00       0.00
 LVNV FUNDING                    Unsecured      1,257.51            NA              NA            0.00       0.00
 LVNV Funding LLC                Unsecured      1,954.00            NA              NA            0.00       0.00
 Nicor Gas                       Unsecured         350.00           NA              NA            0.00       0.00
 OneMain Financial               Secured        6,561.00       5,165.25        5,165.25        116.04        0.00
 PLS                             Unsecured      2,300.00            NA              NA            0.00       0.00
 Portfolio Recovery Associates   Unsecured         783.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates   Unsecured         660.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates   Unsecured         487.00           NA              NA            0.00       0.00
 Santander Consumer USA          Secured       17,082.00     17,855.84        17,855.84        633.92        0.00
 State Collection Servi          Unsecured         158.00           NA              NA            0.00       0.00
 United States Dept of HUD       Secured             0.00      6,785.01        6,785.01           0.00       0.00
 Village of East Hazel Crest     Unsecured         500.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-37856        Doc 45      Filed 10/30/18     Entered 10/30/18 14:53:03             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                   $6,785.01              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $23,021.09            $749.96              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $29,806.10            $749.96              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,777.90
         Disbursements to Creditors                               $749.96

 TOTAL DISBURSEMENTS :                                                                       $3,527.86


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
